Citation Nr: 0307569	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  99-23 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the tongue due to exposure to herbicide agents, including 
Agent Orange.  

(The issue of entitlement to an increased rating for the 
residuals of lymphoma of the bowel, with partial resection, 
currently rated as 30 percent disabling, will be the subject 
of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1966 to 
April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Pittsburgh, Pennsylvania.  

By a February 2001 action, the Board remanded this case for 
additional development.

The Board is undertaking additional evidentiary development 
on the issue of entitlement to an increased rating for the 
residuals of lymphoma of the bowel, with partial resection, 
currently rated as 30 percent disabling.  This is done 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDING OF FACT

The appellant's squamous cell carcinoma of the tongue was as 
likely as not caused by in-service herbicide exposure.  


CONCLUSION OF LAW

Service connection for squamous cell carcinoma of the tongue 
is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the appellant's original claim of 
service connection for squamous cell carcinoma of the tongue 
due to exposure to herbicide agents, including Agent Orange.  
The appellant maintains that while he was serving in Vietnam, 
he was exposed to herbicide agents, including Agent Orange, 
which caused him to later develop squamous cell carcinoma of 
the tongue.  In the alternative, the appellant contends that 
treatment he received for his service-connected lymphoma of 
the bowel, which included chemotherapy, caused or aggravated 
his squamous cell carcinoma of the tongue.  

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service." 38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, such as malignant tumors, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
in-service injury or disease or some other manifestation of 
the disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).   
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by a service-connected disability or (b) aggravated by 
a service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439, 488 (1995) (en banc).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2001) are met.  
38 C.F.R. § 3.309(e) (2002).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2002).  VA 
has proposed that chronic lymphocytic leukemia be added to 
this list.  68 Fed. Reg. 14,567 (Mar. 26, 2003).  In general, 
for service connection to be granted for one of these 
diseases, it must be manifested to a degree of 10 percent or 
more at any time after service.  Chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy must be 
manifest to a degree of 10 percent within one year after the 
last date on which the veteran performed active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  38 C.F.R. § 3.307(a)(6)(ii) (2002);

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in Vietnam during the Vietnam era and each disease suspected 
to be associated with such exposure.  Reports from NAS are 
submitted at two-year intervals to reflect the most recent 
findings.  Based on input from the NAS reports, the Congress 
amends the statutory provisions of the Agent Orange Act found 
at 38 U.S.C.A. § 1116 and the Secretary promulgates the 
necessary regulatory changes to reflect the latest additions 
of diseases shown to be associated with exposure to 
herbicides.  

Furthermore, the Secretary of VA has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41,442, 
41,448 (1996).  Nevertheless, the United States Court of 
Appeals for the Federal Circuit has held that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The appellant had active military service from April 1966 to 
April 1968.  His personnel records show that he served in 
Vietnam from September 1966 to September 1967.  The 
appellant's service medical records, including his March 1968 
separation examination, are negative for any complaints or 
findings of squamous cell carcinoma of the tongue.  

In a private medical report from L.A.B., M.D., dated in 
August 1991, it was noted that the appellant had smoked, plus 
or minus, a pack of cigarettes a day since the age of 18.  It 
was also reported that the appellant did not drink.  

By a March 1994 rating action, the RO granted the appellant's 
claim of entitlement to service connection for lymphoma of 
the bowel, with partial resection, and assigned a 30 percent 
disability rating.  

In a VA outpatient treatment record, dated in April 1996, it 
was noted that the appellant had quit smoking in May 1995.  

Private medical records from the Dubois Regional Medical 
Center show that in September 1998, the appellant was 
diagnosed with squamous cell carcinoma of the tongue and 
underwent a hemiglossectomy.

A private medical statement from L.J.S., M.D., dated in 
November 1998, shows that at that time, Dr. S. stated that 
the appellant had been recently diagnosed with squamous cell 
carcinoma of the tongue.  Dr. S. indicated that the appellant 
had had previous problems with cancer of the bowel, a 
lymphoma, and that he was concerned that the appellant's 
current cancer of the tongue could be related to his Vietnam 
War experience and his exposure to Agent Orange.  According 
to Dr. S., the appellant had not been smoking or drinking in 
the past to cause the development of that type of tumor.  It 
was Dr. S.'s opinion that the development of the squamous 
cell tumor of the mouth and tongue, and the previous lymphoma 
of the bowel, were related to the appellant's Vietnam 
experience, including exposure to Agent Orange and other 
potential toxins.  

In February 1999, Dr. S. submitted an additional medical 
statement.  At that time, Dr. S. indicated that it was his 
opinion that the appellant's lymphoma of the bowel was 
related to his Vietnam War experience, to include exposure to 
Agent Orange, and that he suspected that the appellant's 
currently diagnosed squamous cell carcinoma of the tongue was 
also related to his exposure to Agent Orange during his 
period of service in Vietnam.  In addition, Dr. S. reported 
that the appellant had received chemotherapy treatments for 
his lymphoma, and that it was his opinion that the 
appellant's squamous cell carcinoma was related to the 
chemotherapy that he had received for the lymphoma, which was 
very clearly related to Agent Orange.  According to Dr. S., 
the appellant had not been smoking or drinking in the past, 
and as such, it was his opinion that the appellant's squamous 
cell cancer in the mouth was less likely to have been 
secondary to those causes.  Dr. S. stated that he was sure 
that the appellant had used tobacco and alcohol while he was 
in the army in Vietnam, and that there was clearly a 
relationship from his in-service tobacco and alcohol use to 
the development of his tumor.  Dr. S. indicated that the 
appellant was emotionally scarred by the development of the 
initial lymphoma, which clearly was the result of the 
appellant's Vietnam experience.  According to Dr. S., the 
appellant's secondary tumor, most probably the result of his 
Vietnam experience and secondary to the treatment for the 
primary cancer, had produced even more emotional discomfort 
for him.  It was Dr. S.'s opinion that the development of the 
appellant's squamous tumor of the mouth and tongue, and 
previous lymphoma of the bowel, were clearly related to his 
Vietnam experience, his exposure to Agent Orange, and his 
exposure to tobacco, alcohol, and potential toxins at that 
time.  

In June 1999, the RO requested that the appellant's claims 
folder be reviewed by a VA physician.  The RO also requested 
that the physician address the question of whether there was 
a relationship between the appellant's squamous cell 
carcinoma and any in-service exposure to Agent Orange.  In a 
June 1999 VA medical report, S.B., M.D., stated that she had 
reviewed the appellant's claims file and that it was her 
opinion that there was no clear evidence that the appellant's 
squamous cell carcinoma was related to Agent Orange.  Dr. B. 
also opined that the appellant's squamous cell carcinoma was 
related to the use of tobacco and alcohol.  According to Dr. 
B., the appellant may have had a history of heavy tobacco or 
alcohol use in the past and may have developed the tumor 
years later.  However, Dr. B. noted that she did not have any 
indication of the extent of the appellant's past alcohol or 
tobacco use, and she stated that that information would be 
"very important to know."  

Private medical records, from January 2000 to March 2001, 
show intermittent treatment for the appellant's squamous cell 
carcinoma of the tongue.

In June 2001, the appellant underwent a VA examination.  At 
that time, he stated that he had a history of lymphoma, and 
that two years ago, he had developed a malignant lesion on 
his tongue.  The appellant indicated that he had not smoked 
since he was diagnosed with the lymphoma.  The examining 
physician noted that the appellant had a significant smoking 
history in Vietnam and that "in the remote past," he had a 
significant drinking history.  Following the physical 
examination, the appellant was diagnosed with a history of 
lymphoma and a history of carcinoma of the tongue, with no 
evidence of recurrence.  The examiner stated that although 
most tumors of the head and neck occurred in patients who had 
a history of smoking and alcohol abuse, they could also be 
seen in patients who had never smoked or consumed alcohol, or 
had a remote history of such use.  According to the examiner, 
viruses and other toxins could be involved as well.  The 
examiner noted that the etiology was probably complex since 
there were usually multiple chromosomal changes which led to 
the development of a malignancy.  The examiner also stated 
that there was no data to support Agent Orange as a causative 
agent.  

In this case, the Board finds that the evidence supports a 
grant of service connection for squamous cell carcinoma of 
the tongue.  The appellant was presumably exposed to 
herbicides during his tour in Vietnam, but presumptive 
service connection for the appellant's cancer of the tongue 
cannot be granted because this cancer was not manifested 
within one year of his separation from service, and it is not 
among the enumerated diseases listed in 38 C.F.R. § 3.309(e).  
Nevertheless, as indicated above, the appellant is not 
precluded from establishing service connection on a direct 
basis.  See Combee, supra.  In this regard, after reviewing 
the evidence of record, and granting the appellant the 
benefit of the doubt in the matter, the Board finds that the 
appellant's squamous cell carcinoma of the tongue is related 
to his in-service exposure to herbicides.

The Board recognizes that the evidence of record shows that 
there are discrepancies in the medical opinions regarding the 
question of whether the appellant's squamous cell carcinoma 
is related to his period of military service, specifically to 
his period of service in Vietnam and any exposure to 
herbicide agents, including Agent Orange.  In this regard, 
the Board observes that in the June 1999 VA medical report, 
Dr. B. opined that there was no clear evidence that the 
appellant's squamous cell carcinoma was related to Agent 
Orange.  Dr. B. further opined that the appellant's cancer of 
the tongue was related to the use of tobacco and alcohol.  
However, the Board notes that although Dr. B. reported that 
the appellant may have had a history of heavy tobacco or 
alcohol use in the past and may have developed the tumor 
years later, Dr. B. also revealed that she did not have any 
indication of the extent of the appellant's past alcohol or 
tobacco use, and she noted that that information was "very 
important to know."  The Board also recognizes that it 
appears that the appellant had smoked from approximately the 
age of 18 to May 1995, something about which that the private 
physician was unaware.  The Board also observes that in the 
appellant's June 2001 VA examination, the examiner stated 
that although most tumors of the head and neck occurred in 
patients who had a current history of smoking and alcohol 
abuse, they could also be seen in patients who had never 
smoked or consumed alcohol, or had a remote history of such 
use.

At the June 2001 VA examination, the examiner stated that 
there was no data to support Agent Orange as a causative 
agent for squamous cell carcinoma.  However, the Board notes 
that the examiner also indicated that viruses and other 
toxins could be causative agents for squamous cell carcinoma.  
In addition, the Board observes that the examiner did not 
specifically provide an opinion as to the medical 
probabilities of a relationship between the appellant's 
squamous cell carcinoma and in-service exposure to herbicide 
agents, to include Agent Orange.  In this regard, the Board 
notes that Dr. S. stated that he suspected that the 
appellant's currently diagnosed squamous cell carcinoma of 
the tongue was related to his exposure to Agent Orange during 
his period of service in Vietnam.  In addition, Dr. S. also 
reported that the appellant had received chemotherapy 
treatments for his lymphoma, and that it was his opinion that 
the appellant's squamous cell carcinoma was related to the 
chemotherapy that he had received for his lymphoma, which in 
turn had been caused by Agent Orange exposure.  The Board 
further notes that according to Dr. S., the appellant's 
secondary tumor was most probably the result of his Vietnam 
experience and secondary to the treatment he received for his 
primary cancer.  Moreover, it was Dr. S.'s opinion that the 
development of the appellant's squamous tumor of the mouth 
and tongue was clearly related to his period of service in 
Vietnam, including his exposure to Agent Orange and his 
exposure to tobacco, alcohol, and potential toxins at that 
time.  

Upon a review of the evidence of record, particularly the 
opinion from Dr. S. referring to a likely relationship 
between the appellant's cancer and in-service herbicide 
exposure, to include Agent Orange, the Board finds that the 
evidence taken as a whole tends toward the conclusion that 
the appellant's squamous cell cancer of the tongue was as 
likely as not caused by his herbicide exposure while in 
service.  Although Dr. S. was apparently unaware of the 
veteran's history of tobacco use, the VA examiners seem to 
have been as ill informed about the file as Dr. S.  Although 
tobacco use may have been a significant factor in the 
development of the tongue carcinoma, on balance the record 
does not suggest that tobacco use was any more likely the 
cause than in-service herbicide exposure or treatment for the 
service-connected disability.  Therefore, in light of the 
above, the Board finds that the evidence for and against the 
appellant's claim for service connection for squamous cell 
carcinoma of the tongue is in a state of relative equipoise.  
With reasonable doubt resolved in the appellant's favor, the 
Board concludes that service connection is warranted.  


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the tongue is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

